TETRUieM leet identify the case

   

     

Debtor name Gaetano Enterprises, LLC

   

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS
19-10115

   
  
 

  
 

   

Case number

(if known) MI Check if this is an

amended filing

 

Official Form 206A/B

Schedule A/B: Assets -- Real and Personal Property 12/15

a a enn
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future

interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also

include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.

In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.

ine Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

| No. Go to Part 2.
w Yes, Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

2. Cashon hand $500.00

3. Checking, savings, money market, or financial brokerage accounts (/dentify ail)

 

 

 

 

 

 

Name of institution (bank or brokerage firm) Type of account Last 4 digits of
account number

3.1. Chase checking account Checking account 8 1 9 8 $4,100.00
3.2. Chase savings account Savings account 7 40 4 $36.00
3.3. Horizon Bank checking account Checking account 1 3 0 1 $5,279.37
4. Other cash equivalents (Identify aif)

Name of institution (bank or brokerage firm)
41. Cashin Restaurant at Time of Filing $341.00
5. Total of Part 1

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. ___$10,256.37_

 

 

 

Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

| No. Go to Part 3.
fy] Yes. Fill in the information below.

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 1

 
 

Debtor Gaetano Enterprises, LLC
Name
7. Deposits, including security deposits and utility deposits

11.

11a. 90 days old or less:

11b. Over 90 days old:

12.

13. Does the debtor own any investments?

14.

15.

16.

17.

Description, including name of holder of deposit

Case number (if known)

19-10115

Current value of
debtor's interest

 

 

The Shops @ Volente $4,750.00
Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment
Total of Part 2.
$4,750.00

Add lines 7 through 8. Copy the total to line 81.

Accounts receivable

10. Does the debtor have any accounts receivable?

[1] No. Go to Part 4.

[¥] Yes. Fillin the information below.

Accounts receivable

- $0.00

 

face amount

doubtful or uncollectible accounts

_ $0.00

 

face amount

Total of Part 3

doubtful or uncollectible accounts

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

Era Investments

wv No. Go to Part 5.

Oo Yes. Fill in the information below.

Valuation method
used for current value

Mutual funds or publicly traded stocks not included in Part 1

Name of fund or stock:

Non-publicly traded stock and interests in incorporated and unincorporated
businesses, including any interest in an LLC, partnership, or joint venture

Name of entity:

% of ownership:

Government bonds, corporate bonds, and other negotiable and

non-negotiable instruments not included in Part 1

Describe:
Total of Part 4

Add lines 14 through 16. Copy the total to line 83.

Br Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

oO No. Go to Part 6.

1 Yes. Fill in the information below.

Official! Form 206A/B

Schedule A/B: Assets -- Real and Personal Property

 

 

 

Current value of
debtor's interest

$23,870.00

$0.00

 

 

$23,870.00

 

 

Current value of
debtor's interest

 

 

$0.00

 

 

page 2

 
Debtor Gaetano Enterprises, LLC Case number (if known) _19-10115

19.
20.
21.

22.

23.

24.

25.

26.

 

Name
General description Date of the Net book value of Valuation method Current value of
last physical debtor's interest used for current value debtor's interest
inventory (Where available).
Raw materials MM/DDIYYYY

Work in progress
Finished goods, including goods held for resale
Other inventory or supplies

Produce, Flour, Canned goods,

 

 

 

 

 

Paper goods, beverages $3,000.00 Cost $10,500.00
Total of Part 5

Add lines 19 through 22. Copy the total to line 84. ___ $10,500.00.
Is any of the property listed in Part 5 perishable?

oO No

w Yes

Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

[] No

 

[7] Yes. Book value $3,000.00 Valuation method Cost Current value $10,500.00
Has any of the property listed in Part 5 been appraised by a professional within the last year?

fv] No

oO Yes

Ei Farming and fishing-related assets (other than titled motor vehicles and land)

27.

28.
29.
30.
31.
32.
33.

34.

35.

36.

Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?
Jv] No. Go to Part 7.
[] Yes. Fill in the information below.

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest

(Where available)
Crops--either planted or harvested

Farm animals Examples: Livestock, poultry, farm-raised fish
Farm machinery and equipment (Other than titled motor vehicles)
Farm and fishing supplies, chemicals, and feed

Other farming and fishing-related property not already listed in Part 6

 

Total of Part 6.

 

 

 

Add lines 28 through 32. Copy the total to line 85. __ $0.00
Is the debtor a member of an agricultural cooperative?
i No
LI Yes. |s any of the debtor's property stored at the cooperative?
EJ No
CO Yes
Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
fy] No
(1 Yes. Book value Valuation method Current value
Is a depreciation schedule available for any of the property listed in Part 6?
No
CI Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 3

 

 
Debtor Gaetano Enterprises, LLC Case number (if known)

37.

Name

Has any of the property listed in Part 6 been appraised by a professional within the last year?
[7] No
CO] Yes

Office furniture, fixtures, and equipment; and collectibles

38.

39.
40.

41.

42.

43.

44,

45.

Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

C No. Go to Part 8.
wl Yes. Fill in the information below.

General description Net book value of Valuation method
debtor's interest used for current value

(Where available)
Office furniture

Office fixtures

19-10115

Current value of
debtor's interest

 

 

Office Equipment $116,725.00 $116,725.00
Office equipment, including all computer equipment and
communication systems equipment and software
Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles
Total of Part 7.
$116,725.00

Add lines 39 through 42. Copy the total to line 86.

is a depreciation schedule available for any of the property listed in Part 7?
CO No
Ivf Yes

Has any of the property listed in Part 7 been appraised by a professional within the last year?

w No
CI Yes

Machinery, equipment, and vehicles

 

 

 

 

 

 

 

 

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?
(1 No. Go to Part 9.
[fv] Yes. Fill in the information below.
General description Net book value of Valuation method Current value of
Include year, make, model, and identification numbers debtor's interest used for current value debtor's interest
(i.e., VIN, HIN, or N-number) (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
trailers, motors, floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
Restaurant Equipment $77,726.00
Chairs $11,372.00
51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87. $89,098.00
Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 4

 
Debtor Gaetano Enterprises, LLC Case number (if known) _19-10115
Name

52. Isa depreciation schedule available for any of the property listed in Part 8?
C No
Mw Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

wv No
OO Yes '

Real property

54. Does the debtor own or lease any real property?

oO No. Go to Part 10.
Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Net book value of Valuation method Current value of
Include street address or other description of debtor's interest debtor's interest used for current debtor's interest
such as Assessor Parcel Number (APN), in property (Where available) value

and type of property (for example,
acreage, factory, warehouse, apartment or
office building), if available.

55.1. 154 W. Austin St.
Gididngs, TX
154 W. Austin St., Gididngs, TX Fee simple $59,363.00 $66,070.00

55.2. 11416 N. FM 620
Austin, TX 78726
11416 N. FM 620 Lease Unknown

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88. _____ $66,070.00.

 

 

 

57. Is a depreciation schedule available for any of the property listed in Part 9?
7 No
1 Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
fw No
C1 Yes

Ear Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?
CO No. Go to Part 11.
7] Yes. Fill in the information below.

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest

(Where available)
60. Patents, copyrights, trademarks, and trade secrets

Saccone's Pizza and Subs Unknown Unknown

61. Internet domain names and websites

www.saccones.com/ Unknown

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 5

 

 
Debtor Gaetano Enterprises, LLC Case number (if known) _19-10115

62.

63.
64.
65.
66.

67.

68.

69.

Name

Licenses, franchises, and royalties

 

 

TABC License Unknown Unknown
Customer lists, mailing lists, or other compilations
Other intangibles, or intellectual property
Goodwill
Total of Part 10.
$0.00

Add lines 60 through 65. Copy the total to line 89.

 

 

 

Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

7 No

CI Yes

Is there an amortization or other similar schedule available for any of the property listed in Part 10?
7 No

Cl Yes

Has any of the property listed in Part 10 been appraised by a professional within the last year?

fy] No

CI Yes

lamers All other assets

70.

71.

72.

73.

74.

75.

76.

77.
78.

79.

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

[J No. Go to Part 12.
[7] Yes. Fill in the information below.

Notes receivable
Description (include name of obligor)
Tax refunds and unused net operating losses (NOLs)

Description (for example, federal, state, local)

Funds being held by IRS (NOL's for 2017) Tax year 2015

 

Funds being held by IRS (NOL's for 2015) Tax year 2015

 

Interests in insurance policies or annuities

Liability insurance policy (including non-owner auto operator)
Life Insurance policy on Philip Saccone

Causes of action against third parties (whether or not a lawsuit has been filed)

Other contingent and unliquidated claims or causes of action of every nature,
including counterclaims of the debtor and rights to set off claims

Trusts, equitable or future interests in property

Other property of any kind not already listed Examples: Season tickets, country club membership

Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

Has any of the property listed in Part 11 been appraised by a professional within the last year?
Iv] No
CI Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property

Current value of
debtor's interest

$2,039.00
$7,000.00

Unknown
$9,500.00

 

 

$18,539.00

 

 

page 6

 
Debtor

Gaetano Enterprises, LLC
Name

elumese Summary

In Part 12 copy all of the totals from the earlier parts of the form.

80.

81.

82.

83.

84.

85.

86.

87.

88.

89,

90.

91.

92.

Official Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1.

Deposits and prepayments. Copy line 9, Part 2.

Accounts receivable. Copy line 12, Part 3.
Investments. Copy line 17, Part 4.
Inventory. Copy line 23, Part 5.

Farming and fishing-related assets.
Copy line 33, Part 6.

Office furniture, fixtures, and equipment;
and collectibles. Copy line 43, Part 7.

Machinery, equipment, and vehicles.
Copy line 51, Part 8.

Real property. Copy fine 56, Part 9... cc ccccssssscssssseseeneees

Intangibles and intellectual property.
Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Total. Add lines 80 through 90 for each column.

Total of all property on Schedule A/B. Lines 912 + 91b = 92... cc sessssssrssnssssssenssesssescassccencancesssesvercnesestectasnaneesenes

Current value of
personal property

$10,256.37

$4,750.00

$23,870.00

$0.00

$10,500.00

$0.00

$116,725.00

$89,098.00

seoneeestessescessunanansess >

$0.00

4+__ $18,539.00

 

91a.

 

$273,738.37

 

 

Case number (if known)

+ 9b.

Current value of
real property

 

 

$66,070.00

 

 

 

 

$66,070.00

 

 

Schedule A/B: Assets -- Real and Personal Property

19-10115

 

 

 

$339,808.37

 

page 7

 
Fill me Menuet uO CAL the Cet

Debtor name Gaetano Enterprises, LLC

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS
19-10115

 

Check if this is an
amended filing

Case number
(if known)

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

 

 

12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

( No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
[YJ Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more
than one secured claim, list the creditor separately for each claim.

 

Creditor'’s name
Arrowhead Bank

 

Creditor's mailing address
108 W. Sandstone

 

 

 

TX _78643

Creditor's email address, if known

Llano

 

 

Date debt was incurred 2007
Last 4 digits of account
number 4 2 3 6

Do multiple creditors have an interest in

the same property?

fv No

CO Yes. Specify each creditor, including this
creditor, and its relative priority.

Describe debtor's property that is
subject to a lien

$83,849.70

$422,000.00
Real Property Owned by Principal

Describe the lien
Agreement

 

Is the creditor an insider or related party?

vi No
OO Yes

Is anyone else liable on this claim?

CO No
v7] Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply.

(J Contingent

LJ Unliquidated

DD Disputed

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the

Additional Page, if any. $269,855.52

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115

ra Additional Page

Copy this page only if more space is needed. Continue numbering the lines
sequentially from the previous page.

   

 

 

Creditor’s name Describe debtor's property that is

Arrowhead Bank subject to a lien $87,263.28 $77,726.00
Creditor's mailing address Blanket Lien

108 W. Sandstone Describe the lien

 

Security for Business Loan / Agreement

 

 

 

Is the creditor an insider or related party?

 

 

Llano TX _78643 No
Creditor's email address, if known O Yes
Is anyone else liable on this claim?
Date debt was incurred CT] No
Last 4 digits of account Yes. Fill out Schedule H: Codebtors (Official Form 206H)
number 0.3.6 5 As of the petition filing date, the claim is:
Do multiple creditors have an interest in Check all that apply.
the same property? [] Contingent
[1 No 0 Unliquidated
Yes. Have you already specified the C Disputed

relative priority?

[v7] No. Specify each creditor, including this
creditor, and its relative priority.

1) Arrowhead Bank; 2)
Arrowhead Bank; 3) Celtic Bank;
4) On Deck Capital; 5) WBCMT
2006-C29 RR620 North, LLC.

(J Yes. The relative priority of creditors is
specified on lines

 

 

 

 

 

 

 

Creditor's name Describe debtor's property that is
Celtic Bank subject to a lien $46,556.00 $0.00
Creditor's mailing address receivables
dba Kabbage, Inc. Describe the lien
268 State St. #300 Line of Credit / Agreement
Is the creditor an insider or related party?
Salt Lake City UT 84111 7 No
Creditor's email address, if known [1 Yes

Is anyone else liable on this claim?

Date debt was incurred 01/2019 [] No
[7 Yes. Fill out Schedule H: Codebtors (Official Form 206H)

 

Last 4 digits of account

number 3.2.3 3 As of the petition filing date, the claim is:
Do multiple creditors have an interest in Check all that apply.

the same property? (J Contingent

fw] No C1 Unliquidated

CO Yes. Have you already specified the C1 Disputed

relative priority?

No. Specify each creditor, including this
creditor, and its relative priority.

( Yes. The relative priority of creditors is
specified on lines

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2

 
Debtor Gaetano Enterprises, LLC Case number (if known)

ra Additional Page

Copy this page only if more space is needed. Continue numbering the lines
sequentially from the previous page.

 

      

19-10115

 

 

 

Creditor's name Describe debtor's property that is
Lee County subject to a lien $1,717.15 $0.00
Creditor's mailing address Property

Describe the lien
Ad Valorem Taxes (real prop) / Statutory Lien

 

 

 

Is the creditor an insider or related party?
i¥J No

Creditor's email address, if known O Yes

 

Is anyone else liable on this claim?

Date debt was incurred 7 No
[_] Yes. Fill out Schedule H: Codebtors (Official Form 206H)

 

Last 4 digits of account

number —_—.__.____. As of the petition filing date, the claim is:
Do multiple creditors have an interest in Check all that apply.

the same property? C Contingent

fy No (] Uniiquidated

[1] Yes. Have you already specified the [7 Disputed

relative priority?
C1 No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is
specified on lines

 

 

 

 

 

 

 

ra Creditor's name Describe debtor's property that is
On Deck Capital subject to a lien $13,603.80 $77,726.00
Creditor's mailing address Receivables
1400 Broadway Describe the lien
Blanket Lien
Is the creditor an insider or related party?
New York NY 10018 7 No
Creditor's email address, if known C1 Yes

 

Is anyone else liable on this claim?

Date debt was incurred 3/2017 [J No

Last 4 digits of account MI Yes. Fill out Schedule H: Codebtors (Official Form 206H)

number 4 4 7 4 As ofthe petition filing date, the claim is:
Do multiple creditors have an-interest in Check all that apply.

the same property? C1 Contingent

CT] No CI Unliquidated

[7 Yes. Have you already specified the C1 Disputed

relative priority?

C1 No. Specify each creditor, including this
creditor, and its relative priority.

7 Yes. The relative priority of creditors is
specified on lines 2.2

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115

eine Additional Page

Copy this page only if more space is needed. Continue numbering the lines
sequentially from the previous page.

       

 

 

Creditor'’s name Describe debtor's property that is

Travis County subject to a lien $0.00 $0.00 -
Creditor's mailing address Property

P.O. Box 1748 Describe the lien

 

Ad Valorem Taxes (real prop) / Statutory Lien

 

 

Is the creditor an insider or related party?
Austin TX__78767 I No

Creditor’s email address, if known 1 Yes

 

Is anyone else liable on this claim?

Date debt was incurred 7 No
[] Yes. Fill out Schedule H: Codebtors (Official Form 206H)

 

Last 4 digits of account

number —_—_______. As of the petition filing date, the claim is:
Do multiple creditors have an interest in Check ail that apply.

the same property? ( Contingent

J No [J Unliquidated

[I Yes. Have you already specified the C1 Disputed

relative priority?
[I No. Specify each creditor, including this
creditor, and its relative priority.

CO Yes. The relative priority of creditors is
specified on lines

 

 

Creditor's name Describe debtor's property that is
WBCMT 2006-C29 RR620 North, LLC _ subject to alien $36,865.59 $77,726.00
Creditor's mailing address Equipment
1601 Washington Ave., Suite 700 Describe the lien

 

Lanlord & Contractual Liens / Agreement

 

Is the creditor an insider or related party?
Miami Beach FL 33139 iv No

Creditor's email address, if known O Yes

 

Is anyone else liable on this claim?

Date debt was incurred 1/2008 [7] No
M1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)

 

Last 4 digits of account

number —__-—___ ___.___. As of the petition filing date, the claim is:
Do multiple creditors have an interest in Check all that apply.

the same property? EJ Contingent

[ No [7] Unliquidated

[J Yes. Have you already specified the 1] Disputed

relative priority?

(1 No. Specify each creditor, including this
creditor, and Its relative priority.

[7] Yes. The relative priority of creditors is
specified on lines 2.2

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115

 

Eira List Others to Be Notified for a Debt Already Listed in Part 1

 

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

Name and address On which line in Part 1 Last 4 digits of
did you enter the account number
related creditor? for this entity

Jennifer Wertz Line 2.7

 

Jackson Walker
100 Congress Ave., Ste. 1100

 

 

 

Austin TX 78701

 

Robert Reeb Line 2.7
Jackson Walker
777 Main Street, Suite 2100

 

 

 

 

Ft. Worth TX 76102

 

Official Form 206D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page 5

 
aa] ke Mveu eC to identify the case:

      
      
  
    

Debtor Gaetano Enterprises, LLC

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  

Case number 19-10115
(if known)

MW] Check If this is an
amended filing

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 42/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.

If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

EI No. Go to Part 2.
YY] Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

Total claim Priority amount

Priority creditor's name and mailing address As of the petition filing date, the

$4,148.00 $4,148.00
Texas Comptroller claim is: Check all that apply.
(0 Contingent
J Unliquidated

 

Revenue Acct Division - Bankruptcy

 

 

 

 

 

P.O. Box 13528 Capitol Station CO Disputed
Basis for the claim:
Austin TX 78711 Sales Tax
Date or dates debt was incurred
Is the claim subject to offset?
January 2019 7 No
Last 4 digits of account [J Yes
number

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§507(ay 8)

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1

 
Debtor Gaetano Enterprises, LLC

ra List All Creditors with NONPRIORITY Unsecured Claims

Case number (if known)

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured

claims, fill out and attach the Additional Page of Part 2.

 

3.1 Nonpriority creditor's name and mailing address

 

 

 

Alsco Linens

 

449 Vista Ridge Drive

 

 

 

Kyle TX 78640
Date or dates debt was incurred 12/2018

Last 4 digits of account number 9 6 3 0

 

 

 

3.2 Nonpriority creditor's name and mailing address

 

American Express

As of the petition filing date, the claim is:

Check ail that apply.
(1 Contingent

CT] Unliquidated
(J Disputed

Basis for the claim:
Linens

 

 

PO Box 981535

 

 

 

El Paso TX 79998-1535
Date or dates debt was incurred 05/2018

Last 4 digits of account number 3 0 0 0

 

3.3 Nonpriority creditor's name and mailing address

 

 

 

American Express Bank, FSB

Is the claim subject to offset?

A No
Oo Yes

As of the petition filing date, the claim is:

Check all that apply.
[J Contingent

C1 Untiquidated
CJ Disputed

Basis for the claim:
Credit Card

 

 

4315 South 2700 West

 

 

 

Salt Lake City UT _—-84184

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.4 | Nonpriority creditor's name and mailing address

 

Austin Provisions, Ltd.

 

15901 Earl Bradford Ct.

 

 

 

Pflugerville TX 78660
Date or dates debt was incurred 12/2018

Last 4 digits of account number 8 6 2 0

Official Form 206E/F

Is the claim subject to offset?

fy] No
Oo Yes

As of the petition filing date, the claim is:

Check ail that apply.
oO Contingent

CO Unliquidated
CJ Disputed

Basis for the claim:
Loan

 

Is the claim subject to offset?

7 No
C Yes

As of the petition filing date, the claim is:

Check all that apply.
CI Contingent

LL] Unliquidated
C1 Disputed

Basis for the claim:
Goods

 

Is the claim subject to offset?

7 No
O Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$428.77

$23,979.39

$0.00

$472.24

page 2

 
Debtor

Additional Page

Gaetano Enterprises, LLC

Case number (if known)

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

3.5 Nonpriority creditor's name and mailing address

 

Big Red/ 7Up of South Texas

 

2120 Grand Ave. Pkwy

 

 

As of the petition filing date, the claim is:
Check all that apply.

[J Contingent
[J Unliquidated
C] Disputed

Basis for the claim:
Goods

 

 

Austin T™ 78728
Date or dates debt was incurred 12/2018
Last 4 digits of account number 3 0 5 7

 

 

 

3.6 Nonpriority creditor's name and mailing address

 

Capital One Spark Business

 

 

 

Is the claim subject to offset?

wv No
CJ Yes

As of the petition filing date, the claim is:
Check ail that apply.

C1 Contingent
C0 Unliquidated
CI Disputed

Basis for the claim:
credit card

 

 

PO Box 30285

Salt Lake City UT 84130-0285
Date or dates debt was incurred 10/2016

Last 4 digits of account number 1 6 4 0

 

 

 

3.7 Nonpriority creditor's name and mailing address

 

Cawoods Wholesale Produce, Inc.

 

2311 W. Rundberg Lane #120

 

 

 

Is the claim subject to offset?

4 No
0 Yes

As of the petition filing date, the claim is:
Check all that apply.

(J Contingent
[] Unliquidated
C1 Disputed

Basis for the claim:
Goods

 

 

Austin TX 78758
Date or dates debt was incurred 12/2018
Last 4 digits of account number 1 2 0 0

 

 

 

3.8 | Nonpriority creditor's name and mailing address

 

 

 

 

 

 

CITI Cards

PO Box 790046

St. Louis MO 63179-0617
Date or dates debt was incurred 12/2017

Last 4 digits of account number 0 4 9 5

Official Form 206E/F

Is the claim subject to offset?
YJ No

Cl Yes

As of the petition filing date, the claim is:
Check ail that apply.

[J Contingent
C1 Unliquidated
(J Disputed

Basis for the claim:
Credit Card

Is the claim subject to offset?

vw No
CO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-10115

Amount of claim

$351.98

$9,897.78

$1,068.55

$10,845.19

page 3

 
Debtor Gaetano Enterprises, LLC

Case number (if known)

 

ra Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.9 Nonpriority creditor's name and mailing address

 

 

 

Eby Law Firm

 

302 N. Lampasas St.

 

 

 

As of the petition filing date, the claim is:
Check all that apply.

[J Contingent
1] Unliquidated
CO Disputed

Basis for the claim:
Services

 

 

Round Rock TX 78664
Date or dates debt was incurred 01/2019
Last 4 digits of account number 1.9 5 7

 

 

 

3.10 | Nonpriority creditor's name and mailing address

 

Lisanti Foodservice of Texas, LLC

 

2010 Lakeside Parkway

 

 

 

 

Flower Mound TX 75028
Date or dates debt was incurred 12/2018
Last 4 digits of account number 0 2 5 5

 

3.11 | Nonpriority creditor's name and mailing address

 

 

 

Liturgical Publications

 

2875 South James Dr.

 

 

Is the claim subject to offset?

y] No
CI Yes

As of the petition filing date, the claim is:
Check all that apply.

oOo Contingent
[J Unliquidated
1 Disputed

Basis for the claim:
Goods

Is the claim subject to offset?

ow No
Cl Yes

As of the petition filing date, the claim is:
Check all that apply.

(J Contingent
CI Unliquidated
CO Disputed

Basis for the claim:
Services

 

 

New Berlin Wi 53151
Date or dates debt was incurred 12/3/18
Last 4 digits of account number oO Oo 1 8

 

 

3.12 | Nonpriority creditor's name and mailing address

 

 

Lupton Backflow Testing & Repair, LLC

 

 

 

 

Is the claim subject to offset?

“1 No
oO Yes

As of the petition filing date, the claim is:
Check all that apply.

[] Contingent
1 Unliquidated
CO Disputed

Basis for the claim:
Services

 

 

PO Box 1779

Kyle TX 78640
Date or dates debt was incurred 3/2017

Last 4 digits of account number 4 3 7 4A

Official Form 206E/F

Is the claim subject to offset?

4 | No
Ol Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-10115

Amount of claim

$315.00

$12,497.35

$1,110.00

$100.00

page 4

 
Debtor

Fue Additional Page

Gaetano Enterprises, LLC

Case number (if known)

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

 

Phillip J. Saccone, Sr.
3741 Derby Lane

3.13 | Nonpriority creditor's name and mailing address

 

 

Round Rock

TX 78681

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

SOS Liquid Waste
P.O. Box 201480

1/22/18

3.14 | Nonpriority creditor's name and mailing address

 

 

San Antonio

TX 78220-8480

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Spectrum Business
PO Box 460849

12/31/18
5 38

4 41

3.15 | Nonpriority creditor's name and mailing address

 

 

 

San Antonio

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Steven H. Ball

TX___78246
12/2018
4 6 7 2

3.16 | Nonpriority creditor's name and mailing address

 

11 Elizabeth Ave

 

Iselin, NJ_088830

 

 

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

03/2017
3A 5

As of the petition filing date, the claim is:
Check all that apply.

OO Contingent

[J Unliquidated

CJ Disputed

Basis for the claim:
Loan

Is the claim subject to offset?
fy] No
[] Yes

As of the petition filing date, the claim is:
Check all that apply.

[1] Contingent
CO Unliquidated
C1 Disputed

Basis for the claim:
Liquid Waste Services

Is the claim subject to offset?

vw No
CO Yes

As of the petition filing date, the claim is:
Check all that apply.

(J Contingent
1 Unliquidated
CO Disputed

Basis for the claim:
Services

Is the claim subject to offset?

M No
O Yes

As of the petition filing date, the claim is:
Check all that apply.

C1 Contingent
C1 Unliquidated
CO Disputed

Basis for the claim:
Loan

Is the claim subject to offset?
[7] No
Cl Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-10115

Amount of claim

$30,000.00

$129.38

$320.52

$34,500.00

page 5

 
Debtor Gaetano Enterprises, LLC Case number (if known) _ 19-10115
Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

 

5a. Total claims from Part 1 5a. $4,148.00

5b. Total claims from Part 2 5b. $126,016.15

5c. Total of Parts 1 and 2 5c. $130,164.15
Lines 5a + 5b = 5c.

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 6

 
Wun kommun

      
          

Debtor name Gaetano Enterprises, LLC

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

      
   

Check if this is an
amended filing

Case number 19-10115 Chapter 11
(if known)

 

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases 12/15
Hee eee ee creer eee eeeeee eee eee eee n nee ee

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

C] No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other
parties with whom the debtor has an executory
contract or unexpired lease

 

 

24 State what the contract Phone Systems Pizza Cloud
or lease is for and the Contract to be ASSUMED 4068 Phillips Rd.
nature of the debtor's
interest

 

 

State the term remaining month to month

 

 

List the contract

 

 

number of any Granville OH 43023
government contract
2.2 State what the contract Service Agreement Revention POS

 

or lease is for and the
nature of the debtor's 1315 W. Sam Houston Pkwy. N.

interest Ste. 100

 

State the term remaining month to month

 

 

List the contract

 

 

number of any Houston TX 77043
government contract ‘
23 State what the contract Advertising The Inside Coop

 

or lease is for and the
nature of the debtor's
interest

5111 Scottsdale Rd., Ste. 260

 

 

State the term remaining month to month

 

 

List the contract

 

 

 

number of any Scottsdale AZ 85250
government contract

2.4 State what the contract Building WBCMT 2006 C29
or lease is for and the RR 620 NLLC

 

nature of the debtor's
interest

 

 

State the term remaining 42/31/2022

 

 

List the contract
number of any
government contract

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 1

 
Debtor Gaetano Enterprises, LLC Case number (if known) _ 19-10115

P| Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases State the name and mailing address for all other
parties with whom the debtor has an executory
contract or unexpired lease

 

 

2.5 State what the contract Real Estate Broker Westfall Realty
or lease is for and the Contract to be ASSUMED
nature of the debtor's
interest

 

 

State the term remaining

 

 

List the contract

 

number of any
government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 2

 
-Fill in this information to identify the case:

Debtor name Gaetano Enterprises, LLC

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

Casenumber 19-10115 [Check if this is an
(if known) amended filing

 

Official Form 206H

Schedule H: Codebtors 12/15
ees
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries

consecutively. Attach the Additional Page to this page.

2.1

2.2

2.3

2.4

Does the debtor have any codebtors?
(1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

fw Yes

In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
separately in Column 2.

  

 

 

 

 

 

 

 

 

 

 

' Check all schedules
Name Mailing address Name that apply:
Daniel T. Saccone 3836 Crest Lane CITI Cards tT »
Number Street | E/F
oO G
Round Rock TX 78661-2392
City State ZIP Code
Daniel T. Saccone On Deck Capital Mw?
Number Street | E/F
Ol G
City State ZIP Code
Daniel T. Saccone Arrowhead Bank wD
Number Street oO E/F
Cl G
City ‘ State ZIP Code
Daniel T. Saccone Arrowhead Bank MD
Number Street | E/F
oO G

 

 

City State ZIP Code

Official Form 206H Schedule H: Codebtors page 1

 
Debtor

Gaetano Enterprises, LLC

|| Additional Page if Debtor Has More Codebtors

2.5

2.6

27

2.8

2.9

Case number (if known)

19-10115

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Name

Daniel T. Saccone

Daniel T. Saccone

Daniel T. Saccone

Daniel T. Saccone

Phillip Saccone

Official Form 206H

Mailing address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street

City State ZIP Code
Number Street

City State ZIP Code
Number Street

City State ZIP Code
3836 Crest Lane

Number Street

Round Rock TX 78661
City State ZIP Code
3741 Derby Trail

Number Street

Round Rock TX 78681
City State ZIP Code

Schedule H: Codebtors

Name

WBCMT 2006-C29
RR620 North, LLC

American Express

Capital One Spark

Business

Celtic Bank

Arrowhead Bank

 
   

Check all schedules
that apply:

wm D
O eF
os

E/F

OO

E/F

OO

E/F

OOW

E/F

OON

page 2

 
Ba PORURCau run NT Cue ge ae

Debtor Name Gaetano Enterprises, LLC

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

Case number (if known); 1719-10115 M1 Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

1. Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

 

 

1a. Real property:
Copy line 88 from Schedule A/B... ccc cessccserseeesessnseetsssseeseesessessesesnsaspssesesessssssassesesesaaseaeeeesssessusaneeusnsevansanaensa ___ $66,070.00_

 

 

1b. Total personal property:
Copy line 91A from Schedule A/B....escccusscssssssseasssecressessscasasensesneeseseeceesesseseseecaeensensssssssesasesssanenesserenseneensces ___ $273,738.37

 

 

1c. Total of all property
Copy line 92 from Schedule A/B. i... ccscssccssecesceeseeesssesescecseteestscoeeensssesessssssesessasssacasseaeesesesaceeauaaneasaneaevenivensneteasess __ $339,808.37

 

 

| Part 2: Summary of Liabilities

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.....ccssesesesseneen ___ $269,855.52

 

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

 

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F...... ee esssseseeesesseesssseneacsscssessesscsssssesersseserssenstsees ___$4,148.00_

 

 

3b. Total amount of claims of nonpriority amount of unsecured claims: .
Copy the total of the amount of claims from Part 2 from line Sb of Schedule E/F.........cscssesssssesssssessseseseeerecseses + ___ $126,016.15

 

 

4. Total liabilities
Limes 2 + 32 + BD eccccccccssessscsssssseecssssessssesessssescsssanecsessssesenesssssossssssnsssececsesssacansensscuassassassaveeresseccsssausesssususessasenssssseseue ___ $400,019.67

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

 

 
STC CRC ALC te kee

      
         
     

Debtor Name Gaetano Enterprises, LLC

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

Case number 19-10115
(if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

 

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or

property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
or another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and
correct:

YJ Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

Amended Schedule

 

ORSBARNARA

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
(Official Form 204)

[] Other document that requires a declaration

| declare under penaity of perjury that the foregoing is true and correct. Je
ce”
Executed on Gly] (4 xX /idA le \-

MM /DD/YYYY Sigytature of iAdividual signing on behalf of debtor

 

Daniel T. Saccone
Printed name

Manager/ Site Member
Position or relationship to debtor

Official Form B202 Declaration Under Penalty of Perjury for Non-Individual Debtors

 
GER RC Cu Rak

Debtor name Gaetano Enterprises, LLC

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

Case number 19-10115 MI Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/16

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).

1. Gross revenue from business

 

 

oO None
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply. (before deductions
and exclusions
From the beginning of the vs f] Operating a business
. : Filing dat
fiscal year to filing date: From puot/2019 to ning date [1] Other $41,414.05
0 : .
For prior year: From 01/04/2018 to _ 12/31/2018 EA OPerating a business
MM 7DD/YYYY wM7DDTyvvy” LC] Other $768,000.00
Operating a business
For the year before that: From 01/01/2017 to 12/31/2017 a}
MM /DD 7 YYYY MM/DDTyyyy LC] Other $755,094.00

 

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately, Do not include revenue listed in line 1.

7] None
} Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

 

 

 

(1 None
Creditor’s name and address . Dates Total amount or value Reasons for payment or transfer
Check all that apply
3.1. Lisanti Foodservice of Texas 11/1/18, $38,228.10 [] Secured debt
Creditor's name 11/8/18,
11/26/18 [] Unsecured loan repayments
Street 42/7/18 , [7] Suppliers or vendors
, ’
12/20/18, [] Services
1/3/19, [ Other
City State ZIP Code 1/10/19,
1/17/19,
1/24/19

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115

 

 

 

 

 

 

 

 

 

 

Name
Creditor's name and address Dates Total amount or value Reasons for payment or transfer
Check ail that apply
3.2. WBCMT 2006-C29 RR620 North 11/2/18, $23,697.00 [1] Secured debt
Creditor’s name 12/5/18,
4110/19 (J Unsecured loan repayments
Street [J Suppliers or vendors
(1 Services
{Other Rent
City State ZIP Code
Creditor's name and address Dates Total amount orvalue Reasons for payment or transfer
Check all that apply
3.3. Amex 9/5/18, $31,721.27 [J Secured debt
Creditor’s name 10/4/18,
11/26/18 (I Unsecured loan repayments
Street 41/30/1 8, [OJ Suppliers or vendors
4/41/19 CI Services
( Other
City State ZIP Code

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
any managing agent of the debtor. 11 U.S.C. § 101(31).

wi None

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
line 6.

1 None

6. Setoffs

List any creditor, including a bank or financlal institution, that within 90 days before filing this case set off or otherwise took anything from
an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
the debtor owed a debt.

wv None

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity--within 1 year before filing this case.

“1 None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

 
 

Debtor Gaetano Enterprises, LLC
Name
8. Assignments and receivership

Case number (if known)

19-10115

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the

hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

7] None

era Certain Gifts and Charitable Contributions

9.

9.1.

9.2.

9.3.

9.4,

Official Form 207

List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of the gifts to that recipient is less than $1,000

oO None

Recipient's name and address
LE Studio 888

 

Recipient's name

 

Street

 

 

City State ZIP Code

Recipient's relationship to debtor

 

Recipient's name and address
Artists Simply Human

 

Recipient's name

 

Street

 

 

City State ZIP Code

Recipient's relationship to debtor

 

Recipient's name and address
Emler Swim School

 

Recipient's name

 

Street

 

 

City State ZIP Code

Recipient's relationship to debtor

 

Recipient's name and address
Anderson Mill Swim Team

 

Recipient's name

 

Street

 

 

City State ZIP Code

Recipient's relationship to debtor

 

Description of the gifts or contributions
Monetary

Description of the gifts or contributions
Monetary

Description of the gifts or contributions
Monetary

Description of the gifts or contributions
Monetary

Dates given
See Attached

Dates given

See Attached.

Dates given
See Attached

Dates given
See Attached

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Value

$1,010.93

Value
$2,000.00

Value
$143.58

Value
$200.00

page 3

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Gaetano Enterprises, LLC Case number (ifknown) 19-10115
Name
Recipient's name and address Description of the gifts or contributions Dates given Value
9.5. RHS Royals Booster Monetary See Attached $150.00
Recipient's name
Street
City State ZIP Code
Recipient's relationship to debtor
Recipient's name and address Description of the gifts or contributions Dates given Value
9.6. Purple Sage Elementary School Monetary See Attached $100.00
Recipient's name
Street
City State ZIP Code
Recipient's relationship to debtor
Recipient's name and address Description of the gifts or contributions Dates given Value
9.7. MUV Dance and Fitness Monetary See Attached $6,730.64
Recipient's name
Street
City State ZIP Code
Recipient's relationship to debtor
Recipient's name and address Description of the gifts or contributions Dates given Value
9.8. TDCJ-EComm Direct Montetary See Attached $166.00
Recipient's name
Street
City State ZIP Code
Recipient's relationship to debtor
eo Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
[] None
Description of the property lost and how Amount of payments received for the loss Date ofloss Value of
the loss occurred If you have received payments to cover the loss, for property lost
example, from insurance, government compensation, or
tort liability, list the total received.
List unpaid claims on Official Form 206A/B (Schedule A/B:
Assets -- Real and Personal Property).
Water loss 6/6/18 $15,549.30
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115

Name

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

Ol None
Who was paid or who received the transfer? If not money, describe the property Dates Total amount
transferred or value
11.1. Barron & Newburger, P.C. 1/28/2019 $6,700.00
Address
7320 N. Mopac Expy., Ste. 400
Street
Austin T™X 78731
City State ZIP Code

Email or website address
ssather@bn-lawyers.com

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
of this case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

iv] None

13. Transfers not already listed on this statement
List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
statement.

w None

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

fv Does not apply

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115
Name

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
m™ diagnosing or treating injury, deformity, or disease, or
m™ providing any surgical, psychiatric, drug treatment, or obstetric care?

ww No. Go to Part 9.
C Yes. Fill in the information below,

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

7] No.

1 Yes. State the nature of the information collected and retained

 

Does the debtor have a privacy policy about that information?

Ol No.
oO Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
other pension or profit-sharing plan made available by the debtor as an employee benefit?

[¥{ No. Go to Part 10.

(J Yes. Does the debtor serve as plan administrator?
[I No. Go to Part 10.
CI Yes. Fillin below:

cumie Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

7 None

19. Safe deposit boxes

List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
filing this case.

1 None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115
Name
20. Off-premises storage

List any property kept In storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
building in which the debtor does business.

 

 

 

 

[] None

Facility name and address Names of anyone with access to it Description of the contents Does debtor
still have it?

Storage Unit on Personal Property MM No

N

ame Address CO Yes

7180 RM 2243

Street

Georgetown TX 78665

City State ZIP Code

en Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another

List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
in trust. Do not list leased or rented property.

w None

limes Details About Environmental Information
For the purpose of Part 12, the following definitions apply:
m@ Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or

the medium affected (air, land, water, or any other medium).

M™ Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

M Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
Include settlements and orders.

fy No

L] Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
violation of an environmental law?

fy] No

CI Yes. Provide details below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115
Name

24. Has the debtor notified any govermental unit of any release of hazardous material?

fy] No

LJ Yes. Provide details below.

a gKHe Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
case. Include this information even if already listed in the Schedules.

[7 None

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

| None

Name and address Dates of service

26a.1. Aaron W, Games, CPA From 2016 To present

Name

7000 North Mopac Expy., Ste. 200
Street

 

 

Austin TX 78731
City State ZIP Code

Name and address Dates of service

26a.2. Martin Breed From 1996 To 2016

Name

109 Bulifants Blvd., #B
Street

 

 

Williamsburg VA 23188
City State ZIP Code

26b. _List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

wv None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
[-] None

Name and address If any books of account and records are
unavailable, explain why

26c.1. Daniel T. Saccone

 

 

 

 

Name

3836 Crest Lane

Street

Round Rock TX 78661
City State ZIP Code

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115
Name

 

26d. _List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.

oO None
Name and address

26d.1. Arrowhead Bank

Name

 

 

Street

 

 

City State ZIP Code

Name and address

26d.2. OnDeck Capital
Name

 

 

Street

 

 

City State ZIP Code

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

fy] No.

(1 Yes. Give the details about the two most recent inventories.
28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
or other people in control of the debtor at the time of the filing of this case.
Name Address Position and nature of any interest % of interest, if any

Daniel Saccone 3836 Crest Lane Manager/ Site Member 100%
Round Rock, TX 78681

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

7 No

LL Yes. Identify below.

Name Address Position and nature of Period during which position
any interest or interest was held

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9

 
Debtor Gaetano Enterprises, LLC

Name

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

J No
fv] Yes. Identify below.

Name and address of recipient

30.1. Daniel T. Saccone
Name

3836 Crest Lane

 

Street

 

Round Rock TX _78661
City State ZIP Code

Relationship to debtor
Self

Name and address of recipient

30.2. Austin Telco FCU

 

 

 

 

Name

8929 Shoal Creek Blvd.

Street

Austin TX 78757
City State ZIP Code

Relationship to debtor
Bank Auto Loan

Name and address of recipient

30.3. University FCU

Name

P.O. Box 9350

 

Street

 

Austin
City State ZIP Code

Relationship to debtor
Bank Loan

TX__78766-9350

Amount of money or description
and value of property

Salary
$1,668.70

Amount of money or description
and value of property

Auto Payment
$650.00

Amount of money or description
and value of property

$544.10

Case number (if known)

Dates

every two
weeks

Dates

2/15/18,
3/15/18,
4/16/18,
5/15/18,
8/15/18,
9/15/18,
10/15/18,
11/15/18,
12/17/18,
01/15/19

Dates

2/21/18,
3/21/18,
4/23/18,
5/22/18,
6/21/18,
7/23/18,
8/21/18,
9/21/18,
10/23/18,
11/21/18,
12/21/18,
1/23/19

19-10115

Reason for
providing the value

Reason for
providing the value

Reason for
providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

i No

( Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

f¥J No

CI] Yes. Identify below.

Official Form 207

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 10

 
Debtor Gaetano Enterprises, LLC Case number (if known) 19-10115
Name

Bxcimics Signature and Declaration

WARNING -- Bankruptcy fraud is a serious crime, Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon GY //}
MM 7 DBTYYYY ~ AW
X / LAL yp ” ~ Printed name Daniel T. Saccone

 

 

Signaturg’of indivjdual signing on behalf of the debtor

Position or relationship to debtor Manager/ Site Member

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?

v1 No
CL Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11

 
